Name: Council Regulation (EEC) No 590/79 of 26 March 1979 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 3 . 79 Official Journal of the European Communities No L 78/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 590/79 of 26 March 1979 amending Regulation No 136/66/EEC on the establishment of a common organi ­ zation of the market in oils and fats Whereas, in order for the system of consumption aid to fulfil its purpose, the level of the said aid should be altered only in line with the market situation ; whereas this aim may be attained by providing for the /  monthly increases not to be applied to the representa ­ tive market price when calculating the aid in ques ­ tion ; whereas Article 11 of Regulation No 136/ 66/EEC should therefore be amended, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parlia ­ ment (2 ), Whereas Article 11 of Council Regulation No 136/ 66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 3 ), as last amended by Regulation (EEC) No 1 562/78 (4 ), introduced a system of consumption aid for olive oil produced and marketed in the Commu ­ nity ; whereas this aid , which is equal to the difference between the production target price less the produc ­ tion aid and the representative market price for olive oil , is adjusted during the marketing year when the representative market price is changed in accordance with the second subparagraph of Article 4 ( 1 ) of Regu ­ lation No 136/66/EEC ; Whereas, pursuant to Article 10 of the above Regula ­ tion , monthly increases are applied to the representa ­ tive market price ; whereas , in consequence, the level of consumption aid is affected negatively and in an unwarranted manner ; HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph shall be added to Article 11 ( 1 ) of Regulation No 136/66/EEC : 'When calculating the aid referred to in the preceding subparagraph, no account shall be taken of the monthly increases in the representative market price'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 March 1979 . For the Council The President P. MEHAIGNERIE (') OJ No C 44, 17 . 2 . 1979, p. 8 . (2 ) Opinion delivered on 16 March 1979 (not yet published in the Official Journal). (3 ) OJ No 172, 30 . 9 . 1966, p. 3025/66. (4 ) OJ No L 185, 7 . 7 . 1978 , p. 1 .